ROBERT L. BLAND, Judge.
The claim in this case is for the amount of $117.12 and grows out of a highway accident.
On June 17, 1943, Leonard M. Ely was driving a Chevrolet coupe, bearing license no. 11-636, owned by claimant Catherine D. Ely, on West Virginia route no. 7, in Monongalia county, West Virginia. At Richard, state road commission truck no. 43-092, operated by Walter Maynard, entered upon said state route no. 7 from a side road and struck claimant’s car from the side, causing the damage and for which the claim is made. From an itemized statement of the damage furnished by Mc-Million Motors, Inc., it is shown that the amount of the claim, namely $117.12, was required to make necessary repairs. Claimant’s car was covered by a policy of property damage liability issued by Farm Bureau Mutual Auto Insurance Company which is a co-claimant with the said Catherine D. Ely.
The district road engineer approves the claim, the state road commission concurs therein and the special assistant to the attorney general approves the claim as one that, in view of the purposes of the court act, should be paid.
We have carefully considered the case upon the record submitted and are of the opinion that it should be entered *193as an approved claim and an award is, therefore, accordingly made in favor of the claimants, Catherine D. Ely and Farm Bureau Mutual Auto Insurance Company, for said sum of one hundred seventeen dollars and twelve cents ($117.12) in full satisfaction of' all damages sustained as a result of said accident.